Exhibit 10.37

EXECUTION VERSION

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made as of August 17, 2018 by and
among Avista Healthcare Public Acquisition Corp., a Cayman Islands exempted
company (the “Company”) and the lenders listed in Schedule A to this Agreement
(each a “Lender” and, collectively, the “Lenders”). Capitalized terms used but
otherwise undefined herein shall have the meaning ascribed to such terms in the
Merger Agreement (as defined below).

WITNESSETH

WHEREAS, concurrently herewith, the Company is entering into that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of the date
hereof, by and among the Company, Organogenesis Inc., a Delaware corporation
(“Organogenesis”), and Avista Healthcare Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), pursuant to which Organogenesis will merge with and
into Merger Sub, with Organogenesis as the surviving corporation (the “Merger”);

WHEREAS, concurrently with the Company’s entry into the Merger Agreement,
Organogenesis is consummating an equity financing in an aggregate amount of
$46,000,000 and immediately prior the Closing of the Merger, the Company will
consummate an equity financing in an aggregate amount of $46,000,000 (the
“PIPE”) with certain investors (the “PIPE Investors”) in accordance with the
terms of a Subscription Agreement (the “Subscription Agreement”);

WHEREAS, pursuant to the terms of the Subscription Agreement, the PIPE Investors
will be afforded registration rights with respect to the shares of the Company’s
capital stock purchased in the PIPE;

WHEREAS, Organogenesis borrowed funds from the Lenders pursuant to one or more
of the following: (i) that certain Second Amended and Restated Term Loan
Agreement dated as of October 15, 2010 by and among Organogenesis, Alan Ades,
Albert Erani and Glenn Nussdorf; (ii) that certain Amended and Restated Working
Capital Loan Agreement dated as of October 15, 2010 by and among Organogenesis,
Alan Ades, Albert Erani, Glenn Nussdorf, Dennis Erani, Organo PFG LLC and Organo
Investors LLC; (iii) that certain Amended and Restated Subordinated Loan
Agreement dated as of October 15, 2010 by and among Organogenesis, Alan Ades,
Albert Erani, Glenn Nussdorf, Dennis Erani, Organo PFG LLC and Organo Investors
LLC (collectively, (i), (ii) and (ii), the “2010 Loans”); (iv) that certain
Additional Financing Agreement dated as of June 19, 2013 by and between
Organogenesis, 65 Dan Road SPE, 85 Dan Road Associates, LLC and 275 Dan Road
SPE, LLC (the “Real Estate Loans”); (v) that certain Loan and Security Agreement
dated as of July 1, 2015 by and among Organogenesis, Alan Ades, Albert Erani,
Dennis Erani, Glenn Nussdorf and Organo PFG LLC, as amended by that certain
Amendment to Loan and Security Agreement dated as of November 20, 2015 (the
“2015 Loans”); (vi) that certain Securities Purchase Agreement dated as of
April 12, 2016 among the Company and Alan Ades, Dennis Erani and Glenn Nussdorf
(the “2016 Loans”); (vii) that certain Loan Agreement dated as of March 1, 2018
among Organogenesis and Alan Ades, Albert Erani and Glenn Nussdorf; and
(viii) that certain Loan Agreement dated as of May 23, 2018 among Organogenesis
and Alan Ades, Albert Erani and Glenn Nussdorf (collectively, (vii) and (viii),
the “2018 Loans” and together with the 2010 Loans, the Real Estate Loans, the
2015 Loans and the 2016 Loans, the “Insider Loans” and each, an “Insider Loan”);

 

 

1



--------------------------------------------------------------------------------

WHEREAS, the aggregate principal amount loaned to Organogenesis by each Lender
under the Insider Loans is set forth under the Column “Total Principal Amount”
in Schedule A to this Agreement and the aggregate principal amount of all
Insider Loans is $67,746,347.00 (the “Aggregate Total Debt”); and

WHEREAS, the Company and the Lenders desire that, in connection with the
Closing, (i) a portion of the Aggregate Total Debt shall convert into an
aggregate of 6,502,679 shares of the Company’s Class A Common Stock, par value
$0.0001 per share (the “Common Stock”), based on a conversion price of $7.035
per share, as set forth in Schedule A (ii) a portion of the Aggregate Total Debt
shall be paid in cash as set forth in Schedule A and (iii) the Company shall pay
to the Lenders in cash the accrued but unpaid interest on the Insider Loans
through and including the Closing and any fees on the Insider Loans (the
“Accrued Interest and Fees”).

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

  1.

Each Lender confirms that Schedule A accurately reflects the Total Principal
Amount for such Lender. Subject to and in accordance with the terms and
conditions set forth in this Agreement, simultaneously with the Closing, (i) a
portion of the Total Principal Amount for each Lender as set forth next to such
Lender’s name in Schedule A shall be converted into shares of Common Stock (the
“Converted Shares”), based upon a conversion price per share of Common Stock
equal to $7.035, and the Company shall issue such number of Converted Shares in
the name of each Lender as set forth next to such Lender’s name in Schedule A
(the “Principal Conversion”), (ii) the Company shall pay in cash to each Lender
the portion of the Total Principal Amount for each Lender set forth in Schedule
A (the “Principal Payment”) and (iii) the Company shall pay in cash to the
Lenders the Accrued Interest and Fees (the “Interest and Fees Payment”).

 

  2.

The rights, privileges and preferences of the Converted Shares shall be those
ascribed to the Common Stock in the Company’s certificate of incorporation,
bylaws or any other charter document of the Company, as shall be in effect from
time to time.

 

  3.

Each of the Lenders agrees and acknowledges that, upon the Principal Conversion,
the Principal Payment and the Interest and Fees Payment pursuant to Section 1 of
this Agreement, (i) all obligations of Organogenesis (and all other obligors and
guarantors, if any, under the Insider Loans) under and in connection with the
Insider Loans shall be deemed paid in full, satisfied and discharged, (ii) all
of the guaranties by any and all guarantors under or in connection with the
Insider Loans shall automatically terminate and have no further force or effect,
(iii) the Insider Loans and all documents, instruments or other agreements
entered into or delivered in connection therewith shall automatically terminate
and have no further force or effect, except in each case with respect to those
provisions that are specified in the Insider Loans or any such other document,
instrument or agreement as surviving that respective agreement’s termination or
the repayment of the obligations under the Insider Loans and (iv) all security
interests in connection with such Insider Loans are hereby automatically
released. In furtherance of the foregoing, each

 

2



--------------------------------------------------------------------------------

  Lender agrees and acknowledges that the Company or Organogenesis (or their
respective designees) may complete any necessary filings in connection with the
release of such liens or other security interests. Each Lender agrees to, from
and after the time following the Principal Conversion, the Principal Payment and
the Interest and Fees Payment pursuant to Section 1 of this Agreement, do all
reasonable things, presently or in the future, which may be reasonably requested
by Organogenesis and/or the guarantors of the obligations under the Insider
Loans to effect and evidence of the release of the security interests and liens
referred to in this Section 3, including, without limitation, the delivery and
authorization of UCC-3 termination statements and any other release documents,
subject in each case to reimbursement by Organogenesis and/or the applicable
guarantors of all reasonable and documented out-of-pocket expenses incurred by
each Lender in connection with the actions described in this Section 3.

 

  4.

Each Lender, for such Lender and on behalf of such Lender’s members, managers,
directors, officers, employees, successors, assigns, agents and representatives,
and the affiliates, successors and assigns of each of the foregoing
(collectively, “Releasors”), hereby releases and forever discharges the Company,
Organogenesis and their respective members, managers, shareholders, directors,
officers, employees, agents, and representatives, and the affiliates, successors
and assigns of each of the foregoing (collectively, “Company’s Releasees”), from
any and all claims, demands, damages, debts, losses, actions, or causes of
action of any kind whatsoever, known or unknown, accrued or to accrue, which any
Releasor could assert against any Company’s Releasee with respect to any matter,
related to or arising from the Insider Loans, the conversion of such Lender’s
Total Principal Amount into Common Stock and the repayment in cash to the
Lenders of the Accrued Interest, irrespective of whether such claims arise out
of contract, tort, violation of laws or regulations, legal or equitable or
otherwise; provided, however, that such release shall not apply to the Company’s
Releasees’ obligations under this Agreement.

 

  5.

The Company is hereby deemed to make the same representations and warranties to
each Lender as are set forth in Section 3 of the Subscription Agreement.

 

  6.

Each Lender hereby represents and warrants severally and not jointly to the
Company as follows:

 

  a.

Requisite Power and Authority. Lender has all necessary power and authority to
execute and deliver this Agreement and to carry out its provisions. All action
on Lender’s part required for the lawful execution and delivery of this
Agreement have been taken. Upon Lender’s execution and delivery, this Agreement
will be a valid and binding obligation of Lender, enforceable against such
Lender in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights.

 

  b.

Not Registered. Lender understands that the Converted Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Lender also understands that the Converted Shares are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon Lender’s representations contained in this Agreement.

 

3



--------------------------------------------------------------------------------

  c.

Lender Bears Economic Risk. Lender has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of
Lender’s investment in the Company and has the capacity to protect Lender’s own
interests. Lender must bear the economic risk of this investment indefinitely
unless the Converted Shares are registered pursuant to the Securities Act, or an
exemption from registration is available. Lender understands that even if the
Converted Shares are registered pursuant to the Securities Act, there may not be
an active market for the Converted Shares. Lender also understands that there is
no assurance that any exemption from registration under the Securities Act will
be available and that, even if available, such exemption may not allow Lender to
transfer all or any portion of the Converted Shares under the circumstances, in
the amounts or at the times Lender might propose.

 

  d.

Acquisition for Own Account. Lender is acquiring the Converted Shares for
Lender’s own account for investment only, and not with a view towards their
distribution.

 

  e.

Lender Can Protect Lender’s Interest. Lender represents that by reason of
Lender’s, or of Lender’s management’s, business or financial experience, Lender
has the capacity to protect Lender’s own interests in connection with the
transactions contemplated in this Agreement. Further, Lender is aware of no
publication of any advertisement in connection with the transactions
contemplated by this Agreement.

 

  f.

Accredited Investor. Lender represents that it is an accredited investor within
the meaning of Regulation D under the Securities Act.

 

  g.

Company Information. Lender has received and read the applicable financial
statements of the Company and has had an opportunity to discuss the Company’s
business, management and financial affairs with directors, officers and
management of the Company and has had the opportunity to review the Company’s
operations and facilities. Lender has also had the opportunity to ask questions
of and receive answers from, the Company and Lender’s management regarding the
terms and conditions of this investment.

 

  h.

Rule 144. Lender acknowledges and agrees that the Converted Shares are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Lender has been advised or is aware of the provisions
of Rule 144, which permits limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the

 

4



--------------------------------------------------------------------------------

  availability of certain current public information about the Company, the
resale occurring following the required holding period under Rule 144 and, in
certain circumstances, the number of shares being sold during any three-month
period not exceeding specified limitations.

 

  i.

Residence. If Lender is an individual, then Lender resides in the state or
province identified in the address of Lender set forth on Schedule A; if Lender
is a partnership, corporation, limited liability company or other entity, then
the office or offices of Lender in which Lender’s investment decision was made
is located at the address or addresses of Lender set forth on Schedule A.

 

  j.

Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Lender for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Lender.

 

  k.

Independent Investment Decision. Such Lender has independently evaluated the
merits of Lender’s decision to purchase Converted Shares pursuant to this
Agreement. Such Lender understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to Lender in connection with
the purchase of the Converted Shares constitutes legal, tax or investment
advice. Such Lender has consulted such legal, tax and investment advisors as it,
in Lender’s sole discretion, has deemed necessary or appropriate in connection
with Lender’s purchase of the Converted Shares. Neither such inquiries nor any
other investigation conducted by or on behalf of such Lender or Lender’s
representatives or counsel shall modify, amend or affect such Lender’s right to
rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in this Agreement.

 

  l.

Reliance on Exemptions. Such Lender understands that the Converted Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Lender’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Lender set forth herein in order to
determine the availability of such exemptions and the eligibility of such Lender
to acquire the Converted Shares.

 

  m.

No Governmental Review. Such Lender understands that no governmental authority
has passed on or made any recommendation or endorsement of the Converted Shares
or the fairness or suitability of the investment in the Converted Shares nor has
any such authority passed upon or endorsed the merits of the offering of the
Converted Shares.

 

 

5



--------------------------------------------------------------------------------

  7.

Registration Rights. At or prior to the Closing, the Company and the Lenders
shall execute and deliver a Registration Rights Agreement, substantially in the
form annexed hereto as Exhibit A pursuant to which, among other things, the
Company will register for resale under the Securities Act the shares of the
Common Stock to be issued to the Lenders pursuant to this Agreement in the
circumstances specified therein.

 

  8.

The amounts set forth opposite each Lender’s name on Schedule A in the columns
entitled: “Total Principal Amount paid in cash,” “Total Principal Amount
converted into Converted Shares” and “Converted Shares issued upon conversion”
may be modified at any time prior to the date that is 3 business days prior to
the Closing of the Merger pursuant to a written instrument signed by Alan Ades,
Albert Erani and Glenn Nussdorf; provided, however, that (i) such written
instrument must be promptly delivered to the Company no later than 2 business
days prior to the Closing of the Merger and (ii) the amounts listed in the
“Total” row on Schedule A in the columns entitled: “Total Principal Amount paid
in cash,” “Total Principal Amount converted into Converted Shares” and
“Converted Shares issued upon conversion” shall not be modified.

 

  9.

This Agreement, together with the other agreements referenced herein,
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
Insider Loans, including the Principal Conversion, the Principal Payment and the
Interest and Fees Payment; (b) is not intended to confer upon any other persons
any rights or remedies hereunder, except as hereinafter provided; (c) shall be
binding on the parties hereto and their respective heirs, executors, personal
representatives, successors and assigns; (d) shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware, without regard to its conflict of laws rules; (e) may be executed in
any number of counterparts, each of which shall constitute an original
instrument, but all such separate counterparts shall constitute one and the same
Agreement; and (f) may be executed electronically, and electronic transmissions
of signed Agreements shall be regarded and accepted as if they bore original
signatures.

[Signature Page Follows]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

COMPANY: AVISTA HEALTHCARE PUBLIC ACQUISITION CORP.

By:  

/s/ David Burgstahler

Name:   David Burgstahler Title:   President and CEO LENDERS:

 

Alan Ades

 

Albert Erani

 

Dennis Erani

 

Glenn Nussdorf

ORGANO PFG LLC

By:  

 

Name:   Title:  

ORGANO INVESTORS LLC

By:  

 

Name:  

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

LENDERS:

/s/ Alan Ades

Alan Ades

/s/ Albert Erani

Albert Erani

/s/ Dennis Erani

Dennis Erani

/s/ Glenn Nussdorf

Glenn Nussdorf ORGANO PFG LLC By:  

/s/ Alan Ades

Name:   Alan Ades Title:   Member By:  

/s/ Albert Erani

Name:   Albert Erani Title:   Member ORGANO INVESTORS LLC By:  

/s/ Alan Ades

Name:   Alan Ades Title:   Member By:  

/s/ Albert Erani

Name:   Albert Erani Title:   Member

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

LENDERS (continued): DAN ROAD ASSOCIATES By:  

/s/ Alan Ades

Name:   Alan Ades Title:   Member By:  

/s/ Albert Erani

Name:   Albert Erani Title:   Member 65 DAN ROAD SPE, LLC By:  

/s/ Dennis Erani

Name:   Dennis Erani Title:   Member By:  

/s/ Alan Ades

Name:   Alan Ades Title:   Member By:  

/s/ Albert Erani

Name:   Albert Erani Title:   Member 85 DAN ROAD ASSOCIATES By:  

/s/ Alan Ades

Name:   Alan Ades Title:   Member By:  

/s/ Dennis Erani

Name:   Dennis Erani Title:   Member

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

275 DAN ROAD SPE, LLC

By:  

/s/ Alan Ades

Name:   Alan Ades Title:   Member

By:  

/s/ Dennis Erani

Name:   Dennis Erani Title:   Member

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Lender

 

Address

  2010
Loans     Real Estate
Loans     2015
Loans     2016
Loans     2018
Loans     Total
Principal
Amount     Total Principal
Amount paid in
cash     Total Principal
Amount converted
into Converted
Shares     Converted
Shares
issued upon
conversion  

Alan Ades

  c/o A&E Stores, Inc.   $ 3,110,070       —       $ 4,194,687     $ 6,000,000  
  $ 6,000,000     $ 19,304,757     $ 7,271,026     $ 12,033,731       1,710,552
    1000 Huyler Street                     Teterboro, NJ 07608                  

Albert Erani

  c/o A&E Stores, Inc.   $ 990,353       —       $ 2,097,344       —         —  
    $ 3,087,697       —       $ 1,087,697       154,612     1000 Huyler Street  
                  Teterboro, NJ 07608                  

Dennis Erani

  c/o A&E Stores, Inc.   $ 2,279,717       —       $ 2,000,000     $ 4,000,000  
    —       $ 8,279,717     $ 3,565,769     $ 4,713,948       670,071     1000
Huyler Street                     Teterboro, NJ 07608                  

Glenn Nussdorf

  35 Sawgrass Drive   $ 3,885,841       —       $ 2,097,344     $ 7,000,000    
$ 9,000,000     $ 21,983,185     $ 6,565,769     $ 17,417,416       2,475,822  
  Bellport, NY 11713                  

Organo PFG LLC

  c/o A&E Stores, Inc.   $ 8,799,821       —       $ 909,447       —         —  
    $ 9,709,268       —       $ 9,709,268       1,380,138     1000 Huyler Street
                    Teterboro, NJ 07608                  

Organo Investors LLC

  c/o A&E Stores, Inc. 1000 Huyler Street Teterboro, NJ 07608   $ 784,287      
—         —         —         —       $ 784,287       —       $ 784,287      
111,484  

65 Dan Road Associates

  1000 Huyler Street Teterboro, NJ 07608     —         —       $ 97,436      
—         —       $ 97,436     $ 97,436       —         —    

65 Dan Road SPE, LLC

  1000 Huyler Street Teterboro, NJ 07608     —       $ 200,000       —        
—         —       $ 200,000     $ 200,000       —         —    

85 Dan Road Associates

  1000 Huyler Street Teterboro, NJ 07608     —       $ 3,900,000       —        
—         —       $ 3,900,000     $ 3,900,000       —         —    

275 Dan Road SPE, LLC

  1000 Huyler Street Teterboro, NJ 07608     —       $ 400,000       —        
—         —       $ 400,000     $ 400,000       —         —        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  N/A   $ 19,850,089     $ 4,500,000     $ 11,396,258     $ 17,000,000     $
15,000,000     $ 67,746,347     $ 22,000,000     $ 45,746,347       6,502,679  
   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

EXHIBIT A



--------------------------------------------------------------------------------

FORM OF AGREEMENT

EXHIBIT D TO

SUBSCRIPTION AGREEMENT (PIPE INVESTMENT)

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of [•] is made and entered into by and among Avista Healthcare Public
Acquisition Corp., a Delaware corporation (“AHPAC”), Avista Acquisition Corp., a
Cayman Islands exempted company (the “Sponsor”), the undersigned parties listed
under Existing Holders on the signature page hereto (each such party, together
with the Sponsor and any person or entity deemed an “Existing Holder” who
hereafter becomes a party to this Agreement pursuant to Section 5.2 of this
Agreement, an “Existing Holder” and collectively the “Existing Holders”), the
undersigned parties listed under New Holders on the signature page hereto (each
such party, together with any person or entity deemed an “New Holder” who
hereafter becomes a party to this Agreement pursuant to Section 5.2 of this
Agreement, a “New Holder” and collectively, the “New Holders”). Capitalized
terms used but not otherwise defined in this Agreement shall have the meaning
ascribed to such term in the Merger Agreement (as defined below).

RECITALS

WHEREAS, on October 10, 2016 (the “Original Execution Date”), AHPAC and the
Existing Holders entered into that certain Registration Rights Agreement (the
“Existing Registration Rights Agreement”), pursuant to which AHPAC granted the
Existing Holders certain registration rights with respect to certain securities
of AHPAC;

WHEREAS, AHPAC has entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of [•], 2018, by and among AHPAC, Organogenesis
Inc., a Delaware corporation, and Avista Healthcare Merger Sub, Inc., a Delaware
corporation;

WHEREAS, upon the closing of the transactions contemplated by the Merger
Agreement and subject to the terms and conditions set forth therein, (a) the New
Holders will hold shares of Class A common stock, par value $0.0001, of AHPAC
(“Class A Common Stock”) and (b) the Existing Holders will hold shares of
Class B common stock, par value $0.0001, of AHPAC (“Class B Common Stock”), in
each case, in such amounts and subject to such terms and conditions as set forth
in the Merger Agreement;

WHEREAS, pursuant to Section 5.5 of the Existing Registration Rights Agreement,
the provisions, covenants and conditions set forth therein may be amended or
modified upon the written consent of AHPAC and the Existing Holders of a
majority-in-interest of the “Registrable Securities” (as such term was defined
in the Existing Registration Rights Agreement) at the time in question; and

WHEREAS, AHPAC and all of the Existing Holders desire to amend and restate the
Existing Registration Rights Agreement in order to provide the Existing Holders
and the New Holders certain registration rights with respect to certain
securities of AHPAC, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of AHPAC, after consultation with counsel
to AHPAC, (i) would be required to be made in any Registration Statement or
Prospectus in order for the applicable Registration Statement or Prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein (in the case of any
prospectus and any preliminary prospectus, in the light of the circumstances
under which they were made) not misleading, (ii) would not be required to be
made at such time if the Registration Statement were not being filed, and
(iii) AHPAC has a bona fide business purpose for not making such information
public.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under direct or
indirect common control with, such Person. For the purposes of this definition
“control,” when used with respect to any specified Person, shall mean the power
to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through ownership of voting securities or
partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” shall have correlative meanings.

“Agreement” shall have the meaning given in the Preamble.

“AHPAC” shall have the meaning given in the Preamble.

“Block Trade” means an offering and/or sale of Registrable Securities by any
Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) without substantial marketing efforts prior to pricing, including,
without limitation, a same day trade, overnight trade or similar transaction.

“Blackout Period” shall have the meaning given in Section 3.4.

“Board” shall mean the Board of Directors of AHPAC.

“Class A Common Stock” shall have the meaning given in the Recitals hereto.

“Class B Common Stock” shall have the meaning given in the Recitals hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Demand Registration” shall have the meaning given in subsection 2.1.1.

“Demanding Holder” means, as applicable, the Holders making a written demand for
the Registration of Registrable Securities pursuant to subsection 2.1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Existing Holders” shall have the meaning given in the Preamble.

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

“Family Group” shall mean, with respect to any Person, such Person, such
Person’s spouse, such Person’s or his/her spouse’s mother, father, descendants,
sisters, brothers, aunts, uncles, first cousin, spouses of such Person’s
descendants, sisters, brothers, aunts, uncles, first cousin and any trust,
foundation or other legal entity controlled by such Person or any of such
Person’s spouse or descendants, sisters, brothers, aunts, uncles, first cousin,
and estate planning (or similar) vehicles for the benefit of any of the
foregoing Persons. Family Group members include Persons who are such by birth or
adoption.

“Form S-1” shall mean any Form S-1 or any similar long-form registration
statement that may be available at such time.

“Form S-3” shall have the meaning given in Section 2.3.

“Founder Lock-up Period” shall mean, with respect to the Founder Stock held by
the Existing Holders or their Permitted Transferees, the period ending on the
earlier of (a) one year after the date hereof, (b) the first date the closing
price of the Class A Common Stock equals or exceeds $12.00 per share (as
adjusted for share splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the date hereof and (c) the date on which
AHPAC completes a liquidation, merger, stock exchange, reorganization or other
similar transaction which results in all of AHPAC’s stockholders having the
right to exchange their Class A Common Stock for cash, securities or other
property.

 

2



--------------------------------------------------------------------------------

“Founder Stock ” shall mean all shares of Class B Common Stock that are issued
and outstanding as of the date hereof and all shares of Class A Common Stock
issued upon conversion thereof.

“Holders” means the PIPE Holders, the Existing Holders, the New Holders and any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 5.2.

“Lender Holders” shall mean the New Holders, solely in respect of the
Registrable Securities received by them pursuant to that certain Exchange
Agreement, dated on or around the date hereof, by and among AHPAC and the
lenders listed in Schedule A thereof.

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus in the light of the circumstances under
which they were made) not misleading.

“New Holders” shall have the meaning given in the Preamble.

“New Holder Lock-Up Period” shall mean, with respect to the Restricted Shares
that are held by the New Holders or their Permitted Transferees, the period
ending six (6) months after the date hereof.

“Original Execution Date” shall have the meaning given in the Recitals hereto.

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Lock-up Period or New Holder Lock-Up
Period, as applicable, in accordance with this Agreement and any other agreement
between AHPAC and such Holder.

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

“PIPE Holders” shall mean Avista Capital Partners IV, L.P., a Delaware limited
partnership and Avista Capital Partners IV (Offshore), L.P., a limited
partnership formed under the laws of the Bermuda.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the shares of Class A Common Stock issued
upon the conversion of Class B Common Stock, (b) any outstanding shares of
Class A Common Stock or any other equity security of AHPAC held by an Existing
Holder as of the date of this Agreement (including the shares of Class A Common
Stock issued or issuable upon the exercise of any such other equity security),
(c) any equity securities of AHPAC issuable upon conversion of any working
capital loans in an amount up to $1,500,000 made to AHPAC by an Existing Holder
(including the shares of Class A Common Stock issued or issuable upon the
exercise of any such equity security), (d) any outstanding shares of Class A
Common Stock or any other equity security of AHPAC held by a New Holder or a
PIPE Holder as of the date of this Agreement (including the shares of Class A
Common Stock issued or issuable upon the exercise of any such other equity
security), and (e) any other equity security of AHPAC issued or issuable with
respect to any shares of Class A Common Stock described in the foregoing clauses
(a) through (e) by way of a stock dividend or stock split or in connection with
a combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (A) a
Registration Statement with respect to the sale of such securities shall have
become

 

3



--------------------------------------------------------------------------------

effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (B) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by AHPAC and subsequent public distribution
of such securities shall not require registration under the Securities Act;
(C) such securities shall have ceased to be outstanding; (D) such securities may
be sold without registration pursuant to Rule 144 promulgated under the
Securities Act (or any successor rule promulgated by the Commission) (but with
no volume or other restrictions or limitations); or (E) such securities have
been sold to, or through, a broker, dealer or underwriter in a public
distribution or other public securities transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration, listing and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory Authority,
Inc.) and any securities exchange on which the shares of Class A Common Stock
are then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(C) printing, messenger, telephone and delivery expenses (including the cost of
distributing prospectuses in preliminary and final form as well as any
supplements thereto);

(D) reasonable fees and disbursements of counsel for AHPAC;

(E) reasonable fees and disbursements of all independent registered public
accountants of AHPAC (including any fees and expenses arising from any special
audits or “comfort letters”) and any other Persons retained by AHPAC in
connection with or incident to any registration of Registrable Securities
pursuant to this Agreement;

(F) reasonable fees and expenses of one (1) legal counsel selected by either
(i) the majority-in-interest of the Demanding Holders (and any local or foreign
counsel) initiating a Demand Registration or Shelf Underwritten Offering
(including, without limitation, a Block Trade), or (ii) a of a
majority-in-interest of participating Holders under Section 2.3 if the
Registration was initiated by the Company for its own account or that of a
Company stockholder other than pursuant to rights under this Agreement, in each
case to be registered for offer and sale in the applicable Registration.

(G) all transfer agent’s and registrar’s fees;

(H) customary fees and expenses incurred in connection with any “road show” for
underwritten offerings; and

(I) customary fees and expenses of underwriters (other than Selling Expenses)
customarily paid by the issuers of securities.

“Registration Rights” shall have the meaning given in Section 5.6.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Restricted Shares” shall have the meaning given in Section 3.6.

 

4



--------------------------------------------------------------------------------

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Sponsor” shall have the meaning given in the Recitals hereto.

“Suspension Period” shall have the meaning given in Section 3.4.

“Transfer” shall have the meaning given in Section 3.6.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Offering” shall mean a Registration in which securities of AHPAC
are sold to an Underwriter in a firm commitment underwriting for distribution to
the public.

ARTICLE II

REGISTRATIONS

2.1 Demand Registration.

2.1.1 Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, (a) the Existing Holders of at least a
majority-in-interest of the then-outstanding number of Registrable Securities
held by the Existing Holders, (b) the New Holders of at least a
majority-in-interest of the then-outstanding number of Registrable Securities
held by the New Holders or (c) the PIPE Holders of at least a
majority-in-interest of the then-outstanding number of Registrable Securities
held by the PIPE Holders (the “Demanding Holders”), in each case, may make a
written demand for Registration of all or a part of their Registrable
Securities, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). AHPAC shall,
within ten (10) days of AHPAC’s receipt of the Demand Registration, notify, in
writing, all other Holders of Registrable Securities of such demand, and each
Holder of Registrable Securities who thereafter wishes to include all or a
portion of such Holder’s Registrable Securities in a Registration pursuant to a
Demand Registration (each such Holder that includes all or a portion of such
Holder’s Registrable Securities in such Registration, a “Requesting Holder”)
shall so notify AHPAC, in writing, within five (5) days after the receipt by the
Holder of the notice from AHPAC. Upon receipt by AHPAC of any such written
notification from a Requesting Holder(s) to AHPAC, such Requesting Holder(s)
shall be entitled to have their Registrable Securities included in a
Registration pursuant to a Demand Registration and AHPAC shall effect, as soon
thereafter as practicable, but not more than forty five (45) days immediately
after AHPAC’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall AHPAC be
obligated to effect more than (x) an aggregate of three (3) Registrations
pursuant to a Demand Registration by the Existing Holders under this subsection
2.1.1 with respect to any or all Registrable Securities held by such Existing
Holders, (y) an aggregate of three (3) Registrations pursuant to a Demand
Registration by the PIPE Holders under this subsection 2.1.1 with respect to any
or all Registrable Securities held by such PIPE Holders and (z) an aggregate of
three (3) Registrations pursuant to a Demand Registration by the New Holders
under this subsection 2.1.1 with respect to any or all Registrable Securities
held by such New Holders. Notwithstanding the foregoing, AHPAC shall not be
required to give effect to a Demand Registration from a Demanding Holder if
AHPAC has registered Registrable Securities pursuant to a Demand Registration
from such Demanding Holder in the preceding one-hundred and fifty (150) days.

2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) AHPAC has complied with all of its obligations under this Agreement
with respect thereto; provided, further, that if, after such Registration
Statement has been declared effective, an offering of Registrable Securities in
a Registration pursuant to a Demand Registration is subsequently interfered with
by any stop order or injunction of the Commission, federal or state court or any
other

 

5



--------------------------------------------------------------------------------

governmental agency the Registration Statement with respect to such Registration
shall be deemed not to have been declared effective, unless and until, (i) such
stop order or injunction is removed, rescinded or otherwise terminated, and
(ii) a majority-in-interest of the Demanding Holders initiating such Demand
Registration thereafter affirmatively elect to continue with such Registration
and accordingly notify AHPAC in writing, but in no event later than five
(5) days, of such election; provided, further, that AHPAC shall not be obligated
or required to file another Registration Statement until the Registration
Statement that has been previously filed with respect to a Registration pursuant
to a Demand Registration becomes effective or is subsequently terminated.

2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.5 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
AHPAC as part of their Demand Registration that the offering of the Registrable
Securities pursuant to such Demand Registration shall be in the form of an
Underwritten Offering (including a Block Trade), then the right of such
Demanding Holder or Requesting Holder (if any) to include its Registrable
Securities in such Registration shall be conditioned upon such Holder’s
participation in such Underwritten Offering and the inclusion of such Holder’s
Registrable Securities in such Underwritten Offering to the extent provided
herein. All such Holders proposing to distribute their Registrable Securities
through an Underwritten Offering under this subsection 2.1.3 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the majority-in-interest of the Demanding Holders
initiating the Demand Registration.

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering pursuant to a Demand Registration, in
good faith, advises AHPAC, the Demanding Holders and the Requesting Holders (if
any) in writing that the dollar amount or number of Registrable Securities that
the Demanding Holders and the Requesting Holders (if any) desire to sell, taken
together with all other shares of Class A Common Stock or other equity
securities that AHPAC desires to sell and the shares of Class A Common Stock, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in such Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then AHPAC shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the PIPE Holders and the
Lender Holders that are Demanding Holders or Requesting Holders (in each case
pro rata based on the respective number of Registrable Securities that such
Demanding Holder and Requesting Holder (if any) has requested be included in
such Underwritten Offering and the aggregate number of Registrable Securities
that such Demanding Holders and Requesting Holders have requested be included in
such Underwritten Offering (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the Registrable Securities of the
Existing Holders and the other New Holders that are Demanding Holders or
Requesting Holders (Pro Rata) without exceeding the Maximum Number of
Securities; (iii) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of any other Holders (Pro Rata) without exceeding the Maximum Number
of Securities; (iv) fourth, to the extent that the Maximum Number of Securities
has not been reached under clauses (i) to (iii), shares of Class A Common Stock
or other equity securities that AHPAC desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (v) fifth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i) to (iv), the shares of Class A Common Stock or other equity
securities of other persons or entities that AHPAC is obligated to register in a
Registration pursuant to separate written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Securities.

2.1.5 Demand Registration Withdrawal. Any of the Demanding Holders initiating a
Demand Registration or any of the Requesting Holders (if any), pursuant to a
Registration under subsection 2.1.1 shall have the right to withdraw from a
Registration pursuant to such Demand Registration pursuant to subsection 2.1.1
for any or no reason whatsoever upon written notification to AHPAC and the
Underwriter or Underwriters (if any) of their intention to withdraw from such
Registration prior to (x) in the case of a Demand Registration not involving any
Underwritten Offering, the effectiveness of the applicable Registration
Statement or (y) in the case of any Demand Registration involving an
Underwritten Offering, prior to the pricing of such Underwritten Offering;
provided, however, that upon withdrawal by a majority-in-interest of the
Demanding Holders initiating a Demand Registration, AHPAC shall cease all
efforts to secure effectiveness of the applicable Registration Statement or
complete the Underwritten Offering, as applicable. Notwithstanding anything to
the contrary in this Agreement, AHPAC shall be responsible for the Registration
Expenses incurred in connection with a Registration pursuant to a Demand
Registration prior to its withdrawal under this subsection 2.1.5.

 

6



--------------------------------------------------------------------------------

2.2 Piggyback Registration.

2.2.1 Piggyback Rights. If AHPAC proposes to file a Registration Statement under
the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of AHPAC (or by AHPAC and by the stockholders of AHPAC including, without
limitation, pursuant to Section 2.1 hereof), other than a Registration Statement
(i) filed in connection with any employee stock option or other benefit plan,
(ii) for an exchange offer or offering of securities solely to AHPAC’s existing
stockholders, (iii) for an offering of debt that is convertible into equity
securities of AHPAC or (iv) for a dividend reinvestment plan, then AHPAC shall
give written notice of such proposed filing to all of the Holders of Registrable
Securities as soon as practicable but not less than ten (10) days before the
anticipated filing date of such Registration Statement, which notice shall
(A) describe the amount and type of securities to be included in such offering,
the intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, in such offering, and (B) offer to all of
the Holders of Registrable Securities the opportunity to register the sale of
such number of Registrable Securities as such Holders may request in writing
within five (5) days after receipt of such written notice (such Registration a
“Piggyback Registration”). AHPAC shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of AHPAC
included in such Registration and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by AHPAC.

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises AHPAC and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of the shares of Class A Common Stock that AHPAC desires to sell, taken
together with (i) the shares of Class A Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2 hereof, and (iii) the shares of Class A
Common Stock, if any, as to which Registration has been requested pursuant to
separate written contractual piggy-back registration rights of other
stockholders of AHPAC, exceeds the Maximum Number of Securities, then:

(a) If the Registration is undertaken for AHPAC’s account, AHPAC shall include
in any such Registration (i) first, the shares of Class A Common Stock or other
equity securities that AHPAC desires to sell, which can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Registrable Securities of the PIPE Holders and the Lender Holders
exercising their rights to register their Registrable Securities pursuant to
subsection 2.2.1 hereof, pro rata, based on the respective number of Registrable
Securities that each PIPE Holder or Lender Holder has requested to be included
in such Piggyback Registration and the aggregate number of Registrable
Securities that the PIPE Holders and Lender Holders have requested be included
in such Piggyback Registration, which can be sold without exceeding the Maximum
Number of Securities, (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Registrable Securities of the other Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1 hereof, pro rata,
based on the respective number of Registrable Securities that each Holder has
requested to be included in such Piggyback Registration and the aggregate number
of Registrable Securities that the Holders have requested be included in such
Piggyback Registration, which can be sold without exceeding the Maximum Number
of Securities, and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) to (iii), the
shares of Class A Common Stock, if any, as to which Registration has been
requested pursuant to written contractual piggy-back registration rights of
other stockholders of AHPAC, which can be sold without exceeding the Maximum
Number of Securities;

 

7



--------------------------------------------------------------------------------

(b) If the Registration is pursuant to a request by Holders of Registrable
Securities, then AHPAC shall include in any such Registration (i) first, the
Registrable Securities of the PIPE Holders and the Lender Holders exercising
their rights to register their Registrable Securities pursuant to subsection
2.2.1 hereof (Pro Rata) that can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the Registrable Securities of
the Existing Holders and the other New Holders (Pro Rata) without exceeding the
Maximum Number of Securities; (iii) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (i) and (ii), the
Registrable Securities of any other Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1 hereof (Pro Rata)
without exceeding the Maximum Number of Securities; (iv) fourth, to the extent
that the Maximum Number of Securities has not been reached under clauses (i) to
(iii), shares of Class A Common Stock or other equity securities that AHPAC
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; and (v) fifth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) to (iv), the shares of
Class A Common Stock or other equity securities of other persons or entities
that AHPAC is obligated to register in a Registration pursuant to separate
written contractual arrangements with such persons exercising such rights and
that can be sold without exceeding the Maximum Number of Securities.

(c) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then AHPAC shall include in any such
Registration (i) first, the shares of Class A Common Stock or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (ii) second, the Registrable Securities of the
PIPE Holders and the Lender Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1 hereof (Pro Rata) that can
be sold without exceeding the Maximum Number of Securities; (iii) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i) or (ii), the Registrable Securities of the Existing
Holders and the other New Holders (Pro Rata) without exceeding the Maximum
Number of Securities; (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) to (iii), the
Registrable Securities of any other Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1 hereof (Pro Rata)
without exceeding the Maximum Number of Securities; (v) fifth, to the extent
that the Maximum Number of Securities has not been reached under clauses (i) to
(iv), shares of Class A Common Stock or other equity securities that AHPAC
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; and (vi) sixth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) to (v), the shares of
Class A Common Stock or other equity securities of other persons or entities
that AHPAC is obligated to register in a Registration pursuant to separate
written contractual arrangements with such persons exercising such rights and
that can be sold without exceeding the Maximum Number of Securities.

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to AHPAC and the Underwriter or
Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to (x) in the case of a Piggyback Registration not
involving an Underwritten Offering, prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Piggyback
Registration or (y) in the case of any Piggyback Registration involving an
Underwritten Offering, prior to the pricing of such Underwritten Offering. AHPAC
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Registration Statement filed with the Commission in connection with a
Piggyback Registration at any time prior to the effectiveness of such
Registration Statement. Notwithstanding anything to the contrary in this
Agreement, AHPAC shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
subsection 2.2.3.

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under subsection 2.1.1
hereof.

2.3 Registrations on Form S-3. The Holders of Registrable Securities may at any
time, and from time to time, request in writing that AHPAC, pursuant to Rule 415
under the Securities Act (or any successor rule promulgated thereafter by the
Commission), register the resale of any or all of their Registrable Securities
on Form S-3 or any similar short-form registration statement that may be
available at such time (“Form S-3”). Within five (5) days of AHPAC’s receipt of
a written request from a Holder or Holders of Registrable Securities for a
Registration on Form

 

8



--------------------------------------------------------------------------------

S-3, AHPAC shall promptly give written notice of the proposed Registration on
Form S-3 to all other Holders of Registrable Securities, and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration on Form S-3 shall so notify
AHPAC, in writing, within ten (10) days after the receipt by the Holder of the
notice from AHPAC. As soon as practicable thereafter, but not more than twelve
(12) days after AHPAC’s initial receipt of such written request for a
Registration on Form S-3, AHPAC shall register all or such portion of such
Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that AHPAC shall not be
obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering; or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of AHPAC entitled to inclusion in such Registration, propose to sell the
Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000. The Holders agree that in
any Underwritten Offering under such Form S-3 in which the number of Registrable
Securities that the Holders have requested to sell exceeds the Maximum Number of
Securities, then the Registrable Securities of such Holders to be included in
such Underwritten Offering shall be determined in accordance with Section 2.1.4.

2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to AHPAC’s good faith estimate of the date of the
filing of, and ending on a date one hundred and twenty (120) days after the
effective date of, an AHPAC initiated Registration and provided that AHPAC has
delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Offering and AHPAC and the Holders are unable to obtain the commitment of
underwriters to firmly underwrite the offer; or (C) in the good faith judgment
of the Board such Registration would be seriously detrimental to AHPAC and the
Board concludes as a result that it is essential to defer the filing of such
Registration Statement at such time, then in each case AHPAC shall furnish to
such Holders a certificate signed by the Chairman of the Board stating that in
the good faith judgment of the Board it would be seriously detrimental to AHPAC
for such Registration Statement to be filed in the near future and that it is
therefore essential to defer the filing of such Registration Statement. In such
event, AHPAC shall have the right to defer such filing for a period of not more
than thirty (30) days; provided, however, that AHPAC shall not defer its
obligation in this manner more than once in any 12-month period; provided,
further, however, that in such event, the Demanding Holders will be entitled to
withdraw their request for a Demand Registration and, if such request is
withdrawn, such Demand Registration will not count as a Demand Registration, and
AHPAC will pay all registration expenses in connection with such withdrawn
Registration.

2.5 Underwritten Shelf Offerings and Block Trades. Notwithstanding any other
provision of this Article II, but subject to Sections 2.4 and 3.4, a Holder has
a right to elect to sell its Registrable Securities in an underwritten shelf
offering or a Block Trade (a “Shelf Underwriting”) at a time when, and pursuant
to, a Form S-3 covering the applicable Registrable Securities is effective or
AHPAC is eligible to file a Form S-3 with immediate effectiveness.
Notwithstanding any other time periods in this Article II, a demanding Holder
shall provide written notice (a “Shelf Underwriting Request”) of its election to
sell such Holder’s Registrable Securities to AHPAC specifying (i) the proposed
date of the commencement of the Shelf Underwriting, which date shall be at least
ten (10) business days after the date of such Shelf Underwriting Notice, and
(ii) the number of such Holder’s Registrable Securities to be included in such
Shelf Underwriting. AHPAC shall give written notice (a “Shelf Underwriting
Notice”) to the other Holders as promptly as practicable, but no later than two
(2) business days after receipt of the Shelf Underwriting Request. The Company
shall include in such Shelf Underwriting (i) the number of Registrable
Securities requested to be included in such Shelf Underwriting by the demanding
Holder and (ii) the number of shares of Registrable Securities of any other
Holders who shall have made a written request to AHPAC within five (5) business
days of receipt of the Shelf Underwriting Notice to include their Registrable
Securities in such Shelf Underwriting (which request shall have specified the
maximum number of Registrable Securities intended to be sold by such requesting
Holder in such Shelf Underwriting); provided, however, that the Holders agree
that in any Shelf Underwriting in which the number of Registrable Securities
that the Holders have requested to sell exceeds the Maximum Number of
Securities, then the Registrable Securities of such Holders to be included in
such Shelf Underwriting shall be determined in accordance with the cut back
provisions set forth in Section 2.1.4. Notwithstanding any other provision of
this Article II, but subject to Sections 2.4 and 3.4, as expeditiously as
possible, AHPAC shall use its reasonable best efforts to facilitate such Shelf
Underwriting on the requested date. The Holders shall use reasonable best
efforts to work with AHPAC and the Underwriters in order to facilitate
preparation of the Registration Statement, Prospectus and other offering
documentation related to the Shelf Underwriting and any related due diligence
and comfort procedures.

 

9



--------------------------------------------------------------------------------

ARTICLE III

AHPAC PROCEDURES

3.1 General Procedures. If AHPAC is required to effect the Registration of
Registrable Securities, AHPAC shall use its best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto AHPAC
shall, as expeditiously as possible:

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by AHPAC or by the Securities Act or
rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and to such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the one legal
counsel for such Holders may request in order to facilitate the disposition of
the Registrable Securities owned by such Holders (and in each case shall
consider in good-faith any comments provided by such persons);

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of AHPAC and do any and all other acts and
things that may be necessary or advisable to enable the Holders of Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
AHPAC shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify or take any
action to which it would be subject to general service of process or taxation in
any such jurisdiction where it is not then otherwise so subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by
AHPAC are then listed;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of comments by the
Commission, any stop order by the Commission suspending the effectiveness of
such Registration Statement or the initiation or threatening of any proceeding
for such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

 

10



--------------------------------------------------------------------------------

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus;

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement and each such Prospectus included therein or filed with the
Commission, Commission, and each amendment or supplement thereto, and will give
each of them such access to its books and records and such opportunities to
discuss the business, finances and accounts of AHPAC and its subsidiaries with
its officers, directors and the independent public accountants who have
certified its financial statements as shall be necessary, in the opinion of such
Holders’ and such underwriters’ respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act, and will and cause
AHPAC’s officers, directors and employees to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with the Registration; provided, however, that such representatives
or Underwriters if requested by AHPAC enter into a confidentiality agreement, in
form and substance reasonably satisfactory to AHPAC, prior to the release or
disclosure of any such information;

3.1.11 obtain a “cold comfort” letter from AHPAC’s independent registered public
accountants in the event of an Underwritten Offering, in customary form and
covering such matters of the type customarily covered by “cold comfort” letters
as the managing Underwriter may reasonably request, and reasonably satisfactory
to a majority-in-interest of the participating Holders;

3.1.12 if such offering is an Underwritten Offering of Registrable Securities,
use its reasonable best efforts to provide to the Underwriters legal opinions
and negative assurance letters of AHPAC’s outside counsel, addressed to the
underwriters in form, substance and scope reasonably satisfactory to such
Underwriters covering such matters of the type customarily covered by legal
opinions and negative assurance letters of such nature and other matters as may
be reasonably requested by such Underwriters;

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of AHPAC’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and the rules and regulations
thereunder, including Rule 158 thereunder (or any successor rule promulgated by
the Commission);

3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000, use its reasonable efforts to
make available senior executives of AHPAC to participate in customary “road
show” presentations that may be reasonably requested by the Underwriter in any
Underwritten Offering; and

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by AHPAC. It is acknowledged by the Holders that the Holders shall bear
all incremental selling expenses relating to the sale of Registrable Securities,
such as Underwriters’ commissions and discounts and brokerage fees, and, other
than as set forth in the definition of “Registration Expenses,” all reasonable
fees and expenses of any legal counsel representing the Holders.

 

 

11



--------------------------------------------------------------------------------

3.3 Requirements for Participation in Underwritten Offerings.

3.3.1 No person may participate in any Underwritten Offering for equity
securities of AHPAC pursuant to a Registration initiated by AHPAC hereunder
unless such person (i) agrees to sell such person’s securities on the basis
provided in any underwriting arrangements approved by AHPAC and (ii) completes
and executes all customary questionnaires, powers of attorney, indemnities,
lock-up agreements, underwriting agreements and other customary documents as may
be reasonably required under the terms of such underwriting arrangements.

3.3.2 Holders participating in an Underwritten Offering may, at their option,
require that any or all of the representations and warranties by AHPAC to and
for the benefit of the Underwriters shall also be made to and for the benefit of
such Holders and that any or all of the conditions precedent to the obligations
of such Underwriters shall also be made to and for the benefit of such Holders;
provided, however, that AHPAC shall not be required to make any representations
or warranties with respect to written information specifically provided by a
Holder in writing for inclusion in the Registration Statement.

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
AHPAC that a Registration Statement or Prospectus contains a Misstatement, each
of the Holders shall forthwith discontinue disposition of Registrable Securities
until it has received copies of a supplemented or amended Prospectus correcting
the Misstatement (it being understood that AHPAC hereby covenants to prepare and
file such supplement or amendment as soon as practicable after the time of such
notice), or until it is advised in writing by AHPAC that the use of the
Prospectus may be resumed (any such period, a “Suspension Period”). If the
filing, initial effectiveness or continued use of a (including in connection
with any Underwritten Offering) Registration Statement in respect of any
Registration at any time would require AHPAC to make an Adverse Disclosure or
would require the inclusion in such Registration Statement of financial
statements that are unavailable to AHPAC for reasons beyond AHPAC’s control,
AHPAC may, upon giving prompt written notice of such action to the Holders,
delay the filing or initial effectiveness of, or suspend use of (including in
connection with any Underwritten Offering), such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by AHPAC to be necessary for such purpose (any such period, a
“Blackout Period”) and in no event shall (i) AHPAC deliver notice of a Blackout
Period to the Holders more than two times in any calendar year (or more than
once in a six month period) or (ii) Blackout Periods be in effect for an
aggregate of forty-five (45) days or more in any calendar year. In the event
AHPAC exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. AHPAC shall immediately notify the
Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, AHPAC, at all times while it shall be a reporting company under the
Exchange Act, covenants to use commercially reasonable efforts to file timely
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by AHPAC after the date hereof pursuant
to Sections 13(a) or 15(d) of the Exchange Act and to promptly furnish the
Holders with true and complete copies of all such filings (the delivery of which
will be satisfied by AHPAC’s filing of such reports on the Commission’s EDGAR
system). AHPAC further covenants that it shall take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell shares of Class A Common Stock held by such Holder
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act (or any
successor rule promulgated by the Commission), including providing customary
legal opinions to AHPAC’s transfer agent with respect thereto. Upon the request
of any Holder, AHPAC shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

3.6 Transfer Restrictions.

3.6.1 During the New Holder Lock-Up Period, no New Holder shall offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or distribute (“Transfer”) any shares of Class A Common
Stock or any other options or warrants to purchase any shares of Class A Common
Stock or any

 

 

12



--------------------------------------------------------------------------------

securities convertible into, exercisable for, exchangeable for or that represent
the right to receive shares of Class A Common Stock, whether now owned or
hereinafter acquired, that is owned directly by such New Holder (including
securities held as a custodian) or with respect to which such New Holder has
beneficial ownership within the rules and regulations of the Commission other
than Registrable Securities issued to the Lender Holders pursuant to that
certain Exchange Agreement, dated on or about the date hereof, by and among
AHPAC and the Lender Holders (collectively, the “Restricted Shares”). The
foregoing restriction is expressly agreed to preclude each New Holder from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Restricted Shares even if such Restricted Shares would be disposed of by
someone other than such New Holder. Such prohibited hedging or other
transactions include any short sale or any purchase, sale or grant of any right
(including any put or call option) with respect to any of the Restricted Shares
of the applicable New Holder or with respect to any security that includes,
relates to, or derives any significant part of its value from such Restricted
Shares.

3.6.2 Each New Holder hereby represents and warrants that it now has, and,
except as contemplated by this subsection 3.6.2, for the duration of the New
Holder Lock-Up Period, will have, good and marketable title to its Restricted
Shares, free and clear of all liens, encumbrances, and claims that could impact
the ability of such New Holder to comply with the foregoing restrictions. Each
New Holder agrees and consents to the entry of stop transfer instructions with
AHPAC’s transfer agent and registrar against the transfer of any Restricted
Shares during the New Holder Lock-Up Period, except in compliance with the
foregoing restrictions.

3.6.3 Notwithstanding anything to the contrary set forth herein, a Holder may
Transfer Restricted Shares or Founder Stock prior to the expiration of the
applicable lock-up period to (a) an Affiliate of such Holder or, in the case of
a Holder who is a natural person, such Holder’s Family Group, (b) in the case of
an entity, to its direct or indirect beneficial owners in accordance with their
pro rata ownership share in such entity, (c) any other Holder or an Affiliate of
any other Holder, or (d) such other Person upon the prior written consent of
AHPAC; provided that, in each case, it shall be a condition to any such
Transfer, that the transferee execute and deliver a joinder to this Agreement in
a form reasonably satisfactory to AHPAC whereby such transferee shall agree to
be bound by the terms of this Agreement and shall thereupon be deemed an
Existing Holder or New Holder hereunder, as applicable.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 AHPAC agrees to indemnify, to the extent permitted by law, each Holder of
Registrable Securities, their affiliates and their respective officers,
directors, employees and partners and each person who is a “controlling person”
such Holder (within the meaning of the Securities Act) against, and pay and
reimburse such persons for all losses, claims, damages, liabilities and expenses
(including attorneys’ fees) caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to AHPAC by such
Holder expressly for use therein and AHPAC will pay and reimburse any Holder and
each such affiliate, director, officer, employee, partner and controlling person
for any legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding. AHPAC shall indemnify the Underwriters, their
officers and directors and each person who controls such Underwriters (within
the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to the indemnification of the Holder or as is reasonable
and customary in an underwritten offering.

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to AHPAC in
writing such information and affidavits as AHPAC reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify AHPAC, its directors and officers and agents
and each person who controls AHPAC (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys’ fees) resulting from any untrue statement of
material fact contained in the Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission of

 

 

13



--------------------------------------------------------------------------------

a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of AHPAC.

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement unless
(i) such settlement is to be settled in all respects by the payment of money
(and such money is so paid by the indemnifying party pursuant to the terms of
such settlement) (ii) such settlement includes as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release
from all liability in respect to such claim or litigation and (iii) such
settlement does not include an admission of fault by such indemnified party.

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. AHPAC and each
Holder of Registrable Securities participating in an offering also agrees to
make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event AHPAC’s or such Holder’s indemnification
is unavailable for any reason.

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

 

14



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to AHPAC to: 65 East 55th St., 18th Floor,
New York, NY 10022 or by facsimile at (212) 593-6901, and, if to any Holder, at
such Holder’s address or facsimile number as set forth in AHPAC’s books and
records. Any party may change its address for notice at any time and from time
to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 This Agreement and the rights, duties and obligations of AHPAC hereunder
may not be assigned or delegated by AHPAC in whole or in part.

5.2.2 Prior to the expiration of the Founder Lock-up Period or the New Holder
Lock-Up Period, as the case may be, no Holder may assign or delegate such
Holder’s rights, duties or obligations under this Agreement, in whole or in
part, in violation of the applicable lock-up period, except in connection with a
transfer of Registrable Securities by such Holder to another Holder or a
Permitted Transferee but only if such Permitted Transferee agrees to become
bound by the transfer restrictions set forth in this Agreement.

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate AHPAC unless and until
AHPAC shall have received (i) written notice of such assignment as provided in
Section 5.1 hereof and (ii) the written agreement of the assignee, in a form
reasonably satisfactory to AHPAC, to be bound by the terms and provisions of
this Agreement (which may be accomplished by an addendum or certificate of
joinder to this Agreement). Any transfer or assignment made other than as
provided in this Section 5.2 shall be null and void.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OR THE COURTS OF THE
STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

15



--------------------------------------------------------------------------------

5.5 Amendments and Modifications. Upon the written consent of (i) AHPAC and
(ii) Holders of at least a majority-in-interest of the Registrable Securities
held by the Holders at the time in question, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects either the Existing Holders as a group or
the New Holders as group, respectively, in a manner that is materially adversely
different from Existing Holders or New Holders, as applicable shall require the
consent of at least a majority-in-interest of the Registrable Securities held by
such Existing Holders, or a majority-in-interest of the Registerable Securities
held by such New Holders, as applicable, at the time in question so affected,
provided, further, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
holder of the shares of capital stock of AHPAC, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. No course of dealing between any Holder or AHPAC and any
other party hereto or any failure or delay on the part of a Holder or AHPAC in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or AHPAC. No single or partial exercise
of any rights or remedies under this Agreement by a party shall operate as a
waiver or preclude the exercise of any other rights or remedies hereunder or
thereunder by such party. Notwithstanding anything to the contrary in this
Agreement, the Board may grant, in its sole discretion, one or more waivers to
any Holder from the restrictions on transfer during the Founder Lock-up Period
or New Holder Lock-up Period, as applicable, in order to assist AHPAC in meeting
NASDAQ listing requirements.

5.6 Other Registration Rights. AHPAC represents and warrants that no person,
other than a Holder of Registrable Securities, has any right to require AHPAC to
register any securities of AHPAC for sale or to include such securities of AHPAC
in any Registration filed by AHPAC for the sale of securities for its own
account or for the account of any other person (collectively, “Registration
Rights”). Further, AHPAC represents and warrants that this Agreement supersedes
any other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail. AHPAC
agrees that it will not enter into, any agreement with respect to its securities
that includes Registration Rights that are more favorable than the rights
granted under this Agreement or that violates or is otherwise inconsistent with
the rights granted to the Holders of Registrable Securities under this Agreement
without the written consent of a majority-in-interest of the Registrable
Securities held by the Holders at the time in question. For the term of this
Agreement, AHPAC shall not grant to any Person the right to require AHPAC to
register any equity securities of AHPAC, or any securities convertible or
exchangeable into or exercisable for such securities, without written consent of
the majority-in-interest of the Holders, unless such rights are explicitly made
subordinate to all rights granted hereunder.

5.7 Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder) or (B) the
Holders of all Registrable Securities are permitted to sell the Registrable
Securities under Rule 144 (or any similar provision) under the Securities Act
without limitation on the amount of securities sold or the manner of sale. The
provisions of Section 3.5 and Article IV shall survive any termination.

5.8 Interpretation. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The word “herein” and similar references mean, except where a
specific Section or Article reference is expressly indicated, the entire
Agreement rather than any specific Section or Article. The table of contents and
the headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Unless expressly indicated otherwise in this Agreement, all references in this
Agreement to “the date hereof” or “the date of this Agreement” shall refer to
[•] and shall not be deemed to refer to the Original Execution Date.

5.9 Listing. AHPAC agrees to use commercially reasonable efforts to cause the
Class A Common Stock to continue to be listed on the NASDAQ Stock Market or
another national securities exchange

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

AHPAC: AVISTA HEALTHCARE PUBLIC ACQUISITION CORP By:  

 

  Name:   Title: EXISTING HOLDERS: AVISTA ACQUISITION CORP By:  

 

  Name:   Title: HÅKAN BJÖRKLUND: By:  

 

  Name: Håkan Björklund CHARLES HARWOOD By:  

 

  Name: Charles Harwood BRIAN MARKISON By:  

 

  Name: Brian Markison ROBERT O’NEIL By:  

 

  Name: Robert O’Neil

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

 

NEW HOLDERS:

 

[NEW HOLDER]

By:  

 

  Name:   Title:

[Signature Page to Registration Rights Agreement]

 